The plaintiff in error contends that the verdict was not authorized by the evidence, and relies on the general grounds of the motion for a new trial for a reversal of the judgment of the trial court. The defendant, in the contract sued on, authorized the plaintiffs to sell his property for the sum of $11,000, and he was to pay them a commission of $1000 for so doing. This contract was made June 11, 1942, and the defendant sold his property on March 16, 1943. Between these dates there were a number of conferences and transactions between the parties with reference to the property in question. The plaintiff Tomlin, on the same date said contract was made, took a 90-day option to *Page 182 
buy the property at $11,000, and at the expiration of the 90-day period sought to have it renewed or extended, but the defendant refused to renew or extend it. In October, 1942, the other plaintiff, Holland, took a 30-day option from the defendant on the property at $12,500; and he talked with the defendant about the property a number of times thereafter and before it was finally sold by the defendant, but the defendant told him all along that his price for the property was $12,500 net to him. Prices on real estate in Marietta and in the vicinity of the Bell Bomber site were advancing rapidly during the periods above mentioned, and the defendant was keeping pace with the changes, and was advancing the price on his property. I think the jury was authorized to find from the evidence that the contract sued on had been revoked by the subsequent negotiations and transactions between the parties with reference to the sale of the property in question, as disclosed by the record, and that the defendant was to have $12,500 net for his property. I am thoroughly in accord with the principles of law stated and cited by the majority of the court, but do not think the same authorize or require a reversal of the judgment under the facts of this case. I am of the opinion that the verdict in favor of the defendant was authorized by the evidence, and that the judgment of the court overruling the motion for a new trial should not be disturbed by this court.